Exhibit 10.1

LyondellBasell

U.S. SENIOR MANAGEMENT DEFERRAL PLAN

Effective May 1, 2012



--------------------------------------------------------------------------------

LyondellBasell

Deferral Plan

Table of Contents

 

ARTICLE I GENERAL PROVISIONS

     1   

SECTION 1.1

    PURPOSE AND INTENT      1   

SECTION 1.2

    EFFECTIVE DATE      1   

SECTION 1.3

    DEFINITIONS      1   

ARTICLE II PARTICIPATON AND DEFERRAL ELECTIONS

     5   

SECTION 2.1

    ELIGIBILITY AND PARTICIPATION      5   

SECTION 2.2

    DEFERRAL TYPES      5   

SECTION 2.3

    DEFERRAL ELECTIONS      5   

SECTION 2.4

    SPECIAL RULES FOR THE FIRST DEFERRAL PERIOD      5   

SECTION 2.5

    SEPARATION FROM SERVICE      6   

SECTION 2.6

    TRANSFERS      6   

SECTION 2.7

    FINANCIAL HARDSHIP      6   

ARTICLE III DEFERRED COMPENSATION ACCOUNTS

     7   

SECTION 3.1

    ACCOUNTS      7   

SECTION 3.2

    DEFERRED COMPENSATION      7   

SECTION 3.3

    EARNINGS EQUIVALENTS      7   

SECTION 3.4

    VESTING      7   

ARTICLE IV PLAN BENEFITS

     9   

SECTION 4.1

    GENERALLY      9   

SECTION 4.2

    SEPARATION FROM SERVICE      9   

SECTION 4.3

    EARLY DISTRIBUTION      10   

SECTION 4.4

    FINANCIAL HARDSHIP      10   

SECTION 4.5

    VALUATION AND SETTLEMENT      10   

SECTION 4.6

    SMALL BENEFIT      11   

SECTION 4.7

    YEAR OF PAYMENT      11   

SECTION 4.8

    TAX WITHHOLDING AND OTHER PERMITTED ACCELERATED PAYMENTS      11   

ARTICLE V BENEFICIARY DESIGNATION

     12   

SECTION 5.1

    BENEFICIARY DESIGNATION      12   

SECTION 5.2

    FAILURE TO DESIGNATE A BENEFICIARY      12   

ARTICLE VI ADMINISTRATION

     13   

SECTION 6.1

    INTERPRETATION      13   

SECTION 6.2

    ADMINISTRATIVE RECORDS      13   

SECTION 6.3

    CLAIMS      13   

SECTION 6.4

    COMMITTEE LIABILITY      14   

ARTICLE VII AMENDMENT AND TERMINATION

     15   

SECTION 7.1

    PLAN AMENDMENT      15   

SECTION 7.2

    TERMINATION      15   

SECTION 7.3

    EFFECT OF AMENDMENT OR TERMINATION      15   

SECTION 7.4

    EFFECT OF LEGISLATION      15   



--------------------------------------------------------------------------------

 

ARTICLE VIII MISCELLANEOUS

     16   

SECTION 8.1

  UNFUNDED BENEFIT PLAN      16   

SECTION 8.2

  UNSECURED GENERAL CREDITOR      16   

SECTION 8.3

  GRANTOR TRUST      16   

SECTION 8.4

  NON-ASSIGNMENT      16   

SECTION 8.5

  NO EMPLOYMENT RIGHT      17   

SECTION 8.6

  ADJUSTMENTS      17   

SECTION 8.7

  OBLIGATION TO COMPANY      17   

SECTION 8.8

  PROTECTIVE PROVISIONS      17   

SECTION 8.9

  GENDER, SINGULAR AND PLURAL      17   

SECTION 8.10

  GOVERNING LAW      17   

SECTION 8.11

  NOTICE      18   

SECTION 8.12

  SUCCESSORS AND ASSIGNS      18   

SECTION 8.13

  INCAPACITY      18   

 

2



--------------------------------------------------------------------------------

ARTICLE I

GENERAL PROVISIONS

Section 1.1 Purpose and Intent.

This Plan is intended to provide the opportunity for Eligible Employees to
accumulate supplemental funds for retirement or special needs before retirement
through deferral of portions of their regular Salary and Awards.

This Plan is intended (1) to comply with Code Section 409A and any related
regulation or other guidance promulgated by applicable governmental agencies
(“Code Section 409A”) and (2) to be “a plan which is unfunded and is maintained
by an employer primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees” within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. Notwithstanding any other
provision of this Plan, this Plan shall be interpreted, operated and
administered in a manner consistent with these intentions.

Section 1.2 Effective Date.

This Plan document shall be effective as of May 1, 2012.

Section 1.3 Definitions.

Account means a separate bookkeeping account maintained by the Plan Sponsor for
each Participant which measures and determines the amounts to be paid to the
Participant under the Plan. An Account may be divided in subaccounts as needed
to reflect particular Deferral Elections, including a Deferred Cash Compensation
Account and a Deferred Stock Compensation Account for each Deferral Period.

Awards mean Cash Awards or Stock Awards.

Beneficiary means a person who is entitled to receive a Participant’s interest
under this Plan when the Participant dies before his Account is totally
distributed.

Benefits Administrative Committee means the Benefits Administrative Committee of
Lyondell Chemical Company.

Cash Awards means cash awards made under the Short-Term Incentive Plan or the
Medium Term Incentive Plan.

Change of Control shall have the meaning assigned to such term under the
Long-Term Incentive Plan.



--------------------------------------------------------------------------------

Code means the Internal Revenue Code of 1986, as amended, including any
successor provisions and any regulations or other guidance promulgated by
applicable governmental agencies.

Common Stock means the Class A ordinary shares of LyondellBasell Industries
N.V., par value €0.04 per share.

Compensation Committee means the Compensation Committee of the Supervisory Board
of LyondellBasell Industries N.V.

Company means collectively the Plan Sponsor and all Participating Employers.

Deferral Election means a Participant’s election to defer Salary and/or Awards
during a Deferral Period.

Deferral Period means the particular calendar year for which a Deferral Election
is made; provided that the first Deferral Period shall be the period from May 1,
2012 through December 31, 2012. A new Deferral Period begins each January 1 and
ends each December 31.

Deferred Cash Compensation Account means the subaccount maintained for deferrals
of Cash Awards.

Deferred Compensation means the amount of Salary and/or Awards a Participant
elects to defer by a Deferral Election.

Deferred Stock Compensation Account means the subaccount maintained for
deferrals of Stock Awards.

Disability means a medically determinable physical or mental impairment which is
expected to last for at least a continuous twelve (12) month period or is
expected to result in death, where the Participant (i) either cannot engage in
any substantial gainful employment due to the impairment or (ii) is receiving
disability benefits for at least three (3) months under the Employer’s
applicable disability plan.

Distribution means a distribution of a Participant’s Account as a result of a
Separation from Service or other event specified under this Plan and permitted
by Code Section 409A.

Distribution Election means an election made by a Participant pursuant to
Article IV for each Deferral Period with respect to his Account attributable to
such Deferral Period.

Early Distribution means a Distribution pursuant to Section 4.3 of the Plan.

Effective Date means May 1, 2012.

Eligible Employee means an employee of the Company who is (i) on a United States
dollar payroll and (ii) classified at a level of M-1 or above in the
LyondellBasell Group compensation classification system, but excluding
expatriate Employees from a country that is not the United States who are paid
on the U.S. dollar payroll.

 

2



--------------------------------------------------------------------------------

Employer means the employer of a Participant.

ERISA means the Employee Retirement Income Security Act of 1974, as amended,
including any successor provisions and any regulations or other guidance
promulgated by applicable governmental agencies.

Financial Hardship means a condition of severe financial difficulty due to an
unforeseeable emergency resulting from (i) an illness or accident of the
Participant, his spouse or dependent; (ii) a casualty causing a Participant’s
property loss; or (iii) other similar or extraordinary and unforeseeable
circumstances created by events beyond the Participant’s control, as determined
by the Benefits Administrative Committee, based on written information supplied
by the Participant and which is sufficient to justify the requested change in a
Distribution election under the Plan without causing the Participant or any
other Participant to receive taxable income from the Plan before the Participant
actually receives his benefit.

LyondellBasell Group means the LyondellBasell Industries N.V. and its
affiliates.

Medium-Term Incentive Plan means the currently operative LyondellBasell
Industries Medium-Term Incentive Plan or such similar medium term cash award
plan that the Compensation Committee has approved for Awards under this Plan.

Long-Term Incentive Plan means the currently operative LyondellBasell Industries
2010 Long-Term Incentive Plan or such similar equity award plan that the
Compensation Committee has approved for Awards under this Plan.

Participant means any Eligible Employee who is participating in this Plan, and
any former Eligible Employee who has not received the entire benefit to which he
is entitled under this Plan.

Participating Employer means Equistar Chemicals, LP, Houston Refining LP,
Lyondell Chemical Overseas Services, Inc. and any other United States entity
within the LyondellBasell Group whose employees are included in the Plan upon
authorization of the Compensation Committee.

Plan means the LyondellBasell U.S. Senior Management Deferral Plan.

Plan Administrator means the Benefits Administrative Committee or its delegate,
including a third party provider of services that may include recordkeeping,
Participant accounting, Participant communication, payment of installments, tax
reporting, and or any other services specified in an agreement with such third
party.

Plan Sponsor means Lyondell Chemical Company.

 

3



--------------------------------------------------------------------------------

Plan Year means each calendar year beginning on January 1 and ending on
December 31; provided that the first Plan Year shall be a short Plan Year
beginning on May 1, 2012 and ending on December 31, 2012.

Salary means the annualized rate of regular base salary determined as of the
first day of the Deferral Period, excluding Awards and any other special or
additional compensatory payments made by the Employer.

Separation from Service means when a Participant ceases to serve as an employee
or contractor for any reason; provided that Separation from Service shall not
include (i) a Participant’s transfer of employment within the Company or from
the Company to another entity within the LyondellBasell Group; (ii) a
Participant’s demotion to a compensation level below M-1; or (iii) a separation
that does not constitute a “separation from service” within the meaning of Code
Section 409A(a)(2)(A)(i).

Short-Term Incentive Plan means the currently operative annual LyondellBasell
Industries Short-Term Incentive Plan or such similar annual bonus plan that the
Compensation Committee has approved for Awards under this Plan.

Specified Employee means a Participant who is a “specified employee” within the
meaning of Treasury Regulation Section 1.409A-1(i).

Stock Awards means grants of restricted stock units, performance shares or other
equity based compensation under the Long-Term Incentive Plan.

Valuation Date means the last business day in each calendar month when the
appropriate United States financial markets are open.

 

4



--------------------------------------------------------------------------------

ARTICLE II

PARTICIPATION AND DEFERRAL ELECTIONS

Section 2.1 Eligibility and Participation.

(a) Eligibility. Eligibility to participate in this Plan shall be limited to
Eligible Employees. An employee who becomes eligible to participate in this Plan
after a Deferral Period begins shall not be eligible to participate until the
following Deferral Period.

(b) Participation. An Eligible Employee may elect to participate in the Plan by
submitting a Deferral Election for a Deferral Period.

Section 2.2 Deferral Types.

(a) Award Deferral. Any Eligible Employee may elect to defer all or a portion of
an Award.

(b) Salary Deferral. Any Eligible Employee who is classified at a level of M-4
or above in the LyondellBasell Group compensation classification system at the
beginning of a Deferral Period may elect to defer not more than 50% of Salary.
All references to deferral of Salary shall be limited to Eligible Employees who
qualify under this Section 2.2(b).

Section 2.3 Deferral Elections.

Any Deferral Election shall be subject to any limits, conditions or
restrictions, such as minimum or maximum deferral amounts, as the Plan
Administrator prescribes before the Deferral Period begins. Subject to
Section 2.4 of this Plan, before each Deferral Period, at a time and in the
manner the Plan Administrator prescribes, each Eligible Employee may elect to
defer Salary and/or Awards. A Distribution Election specifying the time and form
of Distribution of the deferred amount for a Deferral Period shall be made in
accordance with the provisions of Article IV of this Plan when the Deferral
Election is made. Except in the case of Financial Hardship pursuant to
Section 2.6, this Deferral Election shall be irrevocable after the Deferral
Period begins.

Section 2.4 Special Rules for the first Deferral Period.

 

  For the first Deferral Period, a Deferral Election may be made only with
respect to

 

  (a) Salary earned for the period beginning with the first pay period that ends
on or after May 1, 2012 and ending on December 31, 2012; and/or

 

  (b) A Cash Award made under the Short-Term Incentive Plan for the 2012
Short-Term Incentive Plan Year.

 

5



--------------------------------------------------------------------------------

For subsequent Deferral Periods, Deferral Elections may be made for all Salary
to be earned during the Deferral Period, Cash Awards to be granted under the
Short-Term Incentive Plan and the Medium Term Incentive Plan during the Deferral
Period and Stock Awards to be granted under the Long-Term Incentive Plan during
the Deferral Period, even if such Awards are paid or vest in a subsequent
Deferral Period. Notwithstanding the foregoing, in accordance with Treasury
Regulation Section 1.409A-2(a)(13), Salary earned during the pay period
containing the last day of the Deferral Period but paid in the subsequent
Deferral Period under the regular payroll practices of the Employer shall be
subject to the Deferral Election that relates to such subsequent Deferral
Period.

Section 2.5 Separation from Service.

Any outstanding Deferral Election relating to Salary and Awards payable after
Separation from Service shall remain binding; otherwise, a Participant’s
Deferral Elections shall terminate on the Participant’s Separation from Service.

Section 2.6 Transfers.

A Participant’s Deferral Elections shall be irrevocable regardless of a transfer
of employment within the LyondellBasell Group.

Section 2.7 Financial Hardship.

The Benefits Administrative Committee may permit a Participant to cease
remaining deferrals under a Deferral Election upon finding that the Participant
has suffered a Financial Hardship, to the extent that the Deferral Election may
be revoked as a result of the Financial Hardship under Code Section 409A.

 

6



--------------------------------------------------------------------------------

ARTICLE III

DEFERRED COMPENSATION ACCOUNTS

Section 3.1 Accounts.

Accounts shall be maintained for each Participant for record-keeping purposes
only.

Section 3.2 Deferred Compensation.

(a) Crediting of Cash Compensation. A Participant’s deferred Salary, Cash Awards
and any dividend equivalents attributable to deferred Stock Awards shall be
credited to the Participant’s Deferred Cash Compensation Account on or as soon
as soon as administratively practicable following the date when the compensation
would have been paid but for the Deferral Election.

(b) Crediting of Stock Awards. A Participant’s deferred Stock Awards shall be
credited as shares of Common Stock in the Participant’s Deferred Stock
Compensation Account.

(c) Withholding. For each Deferral Election, the Company shall have the right to
withhold from Salary or any other amount elected by the Participant to be
credited to the Deferred Cash Compensation Account for the Deferral Period (or
otherwise to cause the Participant, his Beneficiary or the executor or
administrator of his estate to pay) any federal, state, local or foreign taxes
required to be withheld for any Deferred Compensation for such Deferral Period,
including, but not limited to, Medicare taxes.

Section 3.3 Earnings Equivalents.

(a) Deferred Cash Compensation Account. Credits for amounts in the Deferred Cash
Compensation Account shall be treated as having been invested in one or more of
the core fund investment options available for the ongoing deposit of new
employee contributions into the LyondellBasell Savings Plan. Additional credit
or debit amounts will be posted to the Participant’s Deferred Cash Compensation
Account based on the performance of those investment options. The Participant
shall have the right to designate and change which of the available core fund
investment options are to be used in valuing his or her Deferred Cash
Compensation Account, subject to the rules governing investment direction and
transfers among funds in the LyondellBasell Savings Plan.

(b) Deferred Stock Compensation Account. The value of dividend equivalents, if
any, with respect to Stock Awards held in a Participant’s Deferred Stock
Compensation Account shall be credited to the Participant’s Deferred Cash
Compensation Account.

 

7



--------------------------------------------------------------------------------

Section 3.4 Vesting.

Each Participant shall be one hundred percent (100%) vested at all times in the
amounts credited to the Participant’s Deferred Cash Compensation Account. A
Participant shall be vested in the Participant’s Deferred Stock Compensation
Account to the extent, and at the same time as, the Participant’s deferred Stock
Awards vest.

 

8



--------------------------------------------------------------------------------

ARTICLE IV

DISTRIBUTION OF PLAN BENEFITS

Section 4.1 Generally.

Subject to the following provisions of this Article IV, Distribution shall be
made in the form of a single lump sum not more than 60 days following the
Valuation Date of the first full calendar month following the earliest to occur
of a Separation from Service, Change of Control, death, or Disability.

Section 4.2 Separation from Service.

(a) Optional Installment Form of Payment. A Participant may elect at the same
time as his Deferral Election for a Deferral Period that all or a portion of his
Account attributable to such Deferral Period which becomes distributable due to
Separation from Service be paid in the form of five annual installment payments.
The portion of a Participant’s Account for which the Participant may make such
an election shall be determined in accordance with administrative rules
established by the Plan Administrator. Except with respect to a Specified
Employee, the first installment of the Distribution shall be paid not more than
60 days following the Valuation Date of the first full calendar month following
the Separation from Service, and subsequent installments of the Distribution
shall be redetermined based on the remaining balance and the remaining number of
installments and paid in each of the next four taxable years not more than 60
days following the business day on which the appropriate financial markets are
open that is coincident with or next preceding the anniversary of the Valuation
Date for the first installment of the Distribution. . In the event of a Change
of Control, death, or Disability prior to the end of the installment period, the
remaining balance in the Participant’s Account shall be paid in accordance with
Section 4.1.

(b) Specified Employees. If a Participant is a Specified Employee whose Account
becomes distributable due to Separation from Service, a Distribution shall not
begin for at least six (6) months following the Specified Employee’s Separation
from Service, whether in a lump sum or installment payment form, except in the
event of the Specified Employee’s death, in which case the Specified Employee’s
Account shall be paid pursuant to Section 4.1. If the Distribution is payable in
a lump sum, such lump sum shall be paid on, or within 60 days after, the
Valuation Date on or immediately following the date that is six (6) months after
the Specified Employee’s Separation from Service. If the Specified Employee
elected installment payments, the first installment shall be paid on, or within
60 days after, the Valuation Date on or immediately following the date that is
six (6) months after the Specified Employee’s Separation from Service.
Subsequent installments shall be paid pursuant to Section 4.2(a), with the
Valuation Date of the first installment determined pursuant to the preceding
sentence. Lump sum and installment payments shall be calculated on the Account
value at the delayed Distribution date and shall commence as soon as
administratively possible following the delayed Distribution date; provided,
however, that this Section 4.2(b) shall apply only if any member of the
LyondellBasell Group is a corporation any stock in which is publicly traded on
an established securities market or otherwise.

 

9



--------------------------------------------------------------------------------

Section 4.3 Early Distribution.

(a) Early Distribution Election. A Participant may elect at the same time as his
Deferral Election for a Deferral Period that all or a portion of his Account
attributable to such Deferral Period be paid prior to the date his Account would
otherwise be distributable under Section 4.1 and 4.2 in the form of a single
lump sum. The portion of a Participant’s Account for which the Participant may
make such an election shall be determined in accordance with administrative
rules established by the Plan Administrator. The lump sum shall be paid not more
than 60 days following the Valuation Date on or immediately following the date
elected for the Early Distribution, which must be at least six (6) years after
the Deferral Election becomes effective. If an event described in Section 4.1 or
4.2 occurs prior to the Early Distribution date, the Early Distribution election
will be canceled and Distribution will be made under Section 4.1 and
Section 4.2, as applicable.

(b) Subsequent Deferral Election. A Participant may elect to delay the
commencement of an Early Distribution, according to procedures adopted by the
Plan Administrator, but (1) the election may not become effective until at least
twelve (12) months after the date the new Distribution election is made, (2) the
election must defer payment for a period of at least five (5) years after the
original Distribution date and (3) the new Distribution election must be made at
least twelve (12) months before the date the original Distribution was scheduled
to occur.

Section 4.4 Financial Hardship.

When the Benefits Administrative Committee finds that a Participant has suffered
a Financial Hardship, following the Participant’s written application, the
Benefits Administrative Committee shall distribute all or a portion of the
Participant’s Account reasonably necessary to satisfy the Financial Hardship.
The amount necessary to satisfy the Financial Hardship shall be the amount
determined according to the requirements of Code Section 409A. The Distribution
shall be paid in a lump sum not more than 45 days following the Valuation Date
on or immediately following the Financial Hardship finding.

Section 4.5 Valuation and Settlement.

The amount of a lump sum and the initial amount of installment payments for a
Participant’s Account shall be based on the value of the Participant’s Account
on the Valuation Date of the first full calendar month following the date on
which a Participant or his Beneficiary becomes entitled to a Distribution,
except in the case of an Early Distribution, which shall be based on the value
of the Participant’s Account on the Valuation Date on or immediately following
the date elected for the Early Distribution. A Participant’s Deferred Cash
Compensation Account shall be distributed in cash. A Participant’s Deferred
Stock Compensation Account shall be distributed in shares of Common Stock. The
Company shall have the right to withhold from Salary or any Plan benefits (or
otherwise to cause the Participant, his Beneficiary or the executor or
administrator of his estate to pay) any federal, state, local or foreign taxes
required to be withheld for benefits paid by the Plan.

 

10



--------------------------------------------------------------------------------

Section 4.6 Small Benefit.

Notwithstanding any Distribution Election, the Plan Administrator shall pay any
benefit as a lump sum payment to the Participant or any Beneficiary, if the lump
sum amount of the Account balance which is payable to the Participant or
Beneficiary in installments when payments to the Participant or Beneficiary
would otherwise commence is less than $50,000.

Section 4.7 Year of Payment.

In the event a Distribution is to be paid under the terms of the Plan within a
specified period of time, neither the Participant nor his Beneficiary is
permitted to designate the taxable year of the payment.

Section 4.8 Tax Withholding and Other Permitted Accelerated Payments.

Notwithstanding anything to the contrary in the Plan, the Plan Administrator
may, in its discretion, direct the accelerated payment of Plan benefits under
any of the circumstances permitted under Treasury Regulation
Section 1.409A-3(j)(4) or any successor regulation or prescribed by the
Commissioner of Internal Revenue in generally applicable guidance published in
the Internal Revenue Bulletin; provided, however, that a Participant may not
make a direct or indirect election as to whether the Plan Administrator’s
discretion to accelerate payment under this Section 4.8 is exercised.
Accelerated payment of Plan benefits made to satisfy employment taxes pursuant
to Treasury Regulations Section 1.409A-3(j)(4)(vi) that are made with respect to
any Stock Award, including any applicable employment taxes withheld on vesting
of a Stock Award, shall result in a reduction, based on the Fair Market Value,
as defined in the Long-Term Incentive Plan, of the Common Stock on the date such
taxes are required to be withheld, of the number of shares of Common Stock held
in the Participant’s Deferred Stock Compensation Account.

 

11



--------------------------------------------------------------------------------

ARTICLE V

BENEFICIARY DESIGNATION

Section 5.1 Beneficiary Designation.

Each Participant has the right to designate a Beneficiary or Beneficiaries to
receive his interest in his Account on his death. The designation shall be made
in the time and manner the Plan Administrator prescribes, and a single
designation shall apply to the Participant’s entire Account. The Participant has
the right to change or revoke any designation from time to time by filing a new
designation or notice of revocation, and no notice to any Beneficiary nor
consent by any Beneficiary shall be required to make any change or revocation.

Section 5.2 Failure to Designate a Beneficiary.

If a Participant fails to designate a Beneficiary before his death, or if no
designated Beneficiary survives the Participant, the Plan Administrator shall
direct the Company to pay his Account balance in a lump sum to the executor or
administrator of his estate.

 

12



--------------------------------------------------------------------------------

ARTICLE VI

ADMINISTRATION

Section 6.1 Interpretation.

The Benefits Administrative Committee has the exclusive right and discretionary
authority to interpret the Plan’s provisions and to decide questions arising in
its administration. The decisions and interpretations of the Benefits
Administrative Committee shall be final and binding on the Company,
Participants, employees and all other persons.

Section 6.2 Administrative Records.

The Plan Administrator shall keep records reflecting Plan administration, which
the Company may audit.

Section 6.3 Claims.

If a Participant makes a written request alleging a right to receive Plan
benefits or alleging a right to receive an adjustment in Plan benefits being
paid, the Plan Administrator shall treat it as a benefit claim. The decision
will be made within ninety (90) days after the Plan Administrator receives the
claim unless the Plan Administrator determines additional time due to special
circumstances is needed. If the Plan Administrator determines that an extension
to process a claim is required, the final decision may be deferred up to one
hundred eighty (180) days after the claim is received, if the claimant is
notified in writing of the need for the extension and the anticipated date of a
final decision before the end of the initial ninety (90) day period.

If the Plan Administrator decides that any individual who has claimed a right to
receive benefits, or different benefits, under the Plan is not entitled to
receive all or any part of the benefits claimed, it will inform the claimant in
writing or electronically, in terms calculated to be understood by the claimant,
of the specific reasons for the denial, the Plan provisions on which the denial
is based, a description of additional material or information necessary to
perfect the claim and an explanation of why the material or information is
needed, and an explanation of the Plan’s claim review procedures. If no action
is taken on the claim within these time periods, the claim shall be deemed
denied on the last day of the applicable time period. The claimant is entitled
to a full and fair review of the denied claim after actual or constructive
notice of a denial.

The claimant, or his authorized representative, must file a written request for
review with the Benefits Administrative Committee setting forth the grounds for
the request and any supporting facts, comments or arguments he wishes to make,
within sixty (60) days after actual or constructive notice. If a written request
for review is not received within this sixty (60) day period, the denial will be
final. The claimant shall have reasonable access to all relevant documents
pertaining to the claim.

 

13



--------------------------------------------------------------------------------

The Benefits Administrative Committee or the persons responsible to conduct the
review on the Benefits Administrative Committee’s behalf shall conduct a full
review of the claim. Unless special circumstances require an extension of the
review period, the Benefits Administrative Committee will render its decision no
later than the date of its next regularly scheduled meeting, unless the request
is filed less than thirty (30) days before that meeting. If the request is filed
less than thirty (30) days before a regularly scheduled meeting, the Benefits
Administrative Committee will render its decision no later than the date of the
second regularly scheduled meeting after it receives the request. However, if
special circumstances require an extension of the review period, a final
decision shall be rendered no later than the third regularly scheduled meeting
after it receives the request for review, if the claimant is notified in writing
of the special circumstances and the date of the expected decision, before the
time is extended due to special circumstances. If the decision on review is not
furnished to the claimant within the applicable time period(s), the claim shall
be denied on the last day of the applicable period. Benefits Administrative
Committee decisions shall be in writing. The decision shall include specific
reasons for the action taken, including the specific Plan provisions on which
the decision is based. The claimant shall be notified of the right to reasonable
access, on request, to relevant documents or other information without charge
and of the right to bring action under ERISA Section 502(a).

Section 6.4 Committee Liability.

No member of the Benefits Administrative Committee shall be liable for any
action taken in good faith or for exercise of any power given the Benefits
Administrative Committee, or for the actions of other members of the Benefits
Administrative Committee.

 

14



--------------------------------------------------------------------------------

ARTICLE VII

AMENDMENT AND TERMINATION

Section 7.1 Plan Amendment.

This Plan may be amended at any time and from time to time by a written
instrument signed by an officer of the Plan Sponsor duly authorized by the Board
of Directors (or other equivalent governing authority) of the Plan Sponsor.

Section 7.2 Termination.

The Plan Sponsor intends to continue this Plan indefinitely, but reserves the
right to terminate it at any time for any reason.

Section 7.3 Effect of Amendment or Termination.

No Plan amendment or termination may adversely affect the benefit payable to any
Participant receiving or entitled to receive Plan benefits before the effective
date of the amendment or termination, and no termination shall result in the
acceleration of the time or schedule of any payment or amount scheduled to be
paid under the Plan unless the termination is in accordance with Treasury
Regulation Section 1.409A-3(j)(4)(ix). However, the Plan Sponsor may amend the
Plan to eliminate any form of payment or to comply with any law or regulation,
including but not limited to, reformation of any Plan provision that would
result in an excise tax being imposed under Code Section 409A, and if so, that
amendment or reformation will not be deemed to adversely affect any
Participant’s benefit entitlement.

Section 7.4 Effect of Legislation.

It is intended that the provisions of the Plan satisfy the requirements of Code
Section 409A and that the Plan be operated in a manner consistent with such
requirements to the extent applicable. Therefore, the Plan Administrator may
make adjustments to the Plan and may construe the provisions of the Plan in
accordance with the requirements of Code Section 409A. If any Plan provision
would result in imposition of an excise tax under Code Section 409A, the terms
of Code Section 409A shall apply and that Plan provision will be reformed to
avoid the excise tax.

 

15



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Unfunded Benefit Plan.

This Plan is intended to constitute an unfunded plan which is maintained
primarily to provide deferred compensation in the form of additional benefits to
a select group of management or highly compensated employees, as defined in
ERISA Sections 201(2), 301(a)(3) and 401(a)(1).

Section 8.2 Unsecured General Creditor.

Participants and their Beneficiaries shall have no legal or equitable rights,
claims or interests in any specific Company assets or property, nor are they the
Beneficiaries of, or have any rights, claims or interests in, any life insurance
policies, annuity contracts, or the proceeds of those policies or contracts
which the Company owns or acquires (“Policies”). Any Policies or other Company
assets shall be and shall remain general, unpledged, unrestricted Company
assets. The Company’s obligation under the Plan is merely an unfunded and
unsecured Company promise to pay money in the future.

Section 8.3 Grantor Trust.

Although the Company is responsible for all Plan benefits, the Company, in its
discretion, may contribute funds to a grantor trust, as it deems appropriate, to
pay Plan benefits. The trust may be irrevocable, but trust assets shall be
subject to the claims of creditors of the Company. To the extent any Plan
benefits are actually paid from the trust, the Company shall have no further
obligation for those benefits, but to the extent the benefit is not paid,
benefits shall remain the obligation of, and shall be paid by, the Company.
Participants shall be unsecured creditors insofar as their legal claim for Plan
benefits, and Participants shall have no security interest in the grantor trust.

Section 8.4 Non-Assignment.

Payments to and benefits under this Plan are not assignable, transferable or
subject to alienation since they are primarily for the support and maintenance
of the Participants and their Beneficiaries. Payments may be offset by the
Company as provided under Section 8.7.

 

16



--------------------------------------------------------------------------------

Section 8.5 No Employment Right.

The Plan provisions shall not give an Eligible Employee the right to be retained
in the Employer’s service nor shall this Plan or any action taken under it be
construed as an employment contract.

Section 8.6 Adjustments.

The Plan Administrator may adjust a Participant’s Plan benefit or make other
adjustments required to correct administrative errors or provide uniform
treatment of Participants, in a manner consistent with the Plan’s intent and
purpose.

Section 8.7 Obligation to Company.

If a Participant becomes entitled to a Distribution of Plan benefits and the
Participant has any debt, obligation, or other liability representing an amount
owed to the Company or any other member of the LyondellBasell Group or any
benefit plan sponsored by a member of the LyondellBasell Group, then the Plan
Administrator, in its sole discretion, may offset the amount owed against the
amount of benefits otherwise distributable under this Plan.

Section 8.8 Protective Provisions.

Each Participant shall cooperate with the Plan Administrator by furnishing any
and all information the Plan Administrator requests to facilitate Plan benefit
payments, taking any physical examinations the Plan Administrator deems
necessary and taking other relevant action as the Plan Administrator requests.
If a Participant refuses to cooperate, the Plan Administrator, the Employer, the
Company and the Plan Sponsor shall have no further obligation to the Participant
under the Plan. If the Participant makes any material misstatement of
information or nondisclosure of medical history, no benefits will be payable to
the Participant or his Beneficiary unless, at the Plan Administrator’s sole
discretion, benefits are payable in an amount reduced to compensate the Company
for any loss, cost, damage or expense suffered or incurred by the Company as a
result in any way of any Participant action, misstatement or nondisclosure.

Section 8.9 Gender, Singular and Plural.

All pronouns and any variations are deemed to refer to the masculine, feminine,
or neuter, as the identity of the person or persons requires. The singular may
be read as the plural and the plural as the singular, as the context may
require.

Section 8.10 Governing Law.

This Plan shall be construed, regulated and administered under the laws of the
State of Texas, except to the extent that those laws are preempted by ERISA.

 

17



--------------------------------------------------------------------------------

Section 8.11 Notice.

Any notice or filing required or permitted to be given to the Benefits
Administrative Committee under the Plan shall be sufficient if in writing and
hand delivered, or sent by registered or certified mail, to the Plan Sponsor’s
principal office, directed to the attention of the Secretary of the Benefits
Administrative Committee. Notice shall be deemed given on the delivery date or,
if delivery is made by mail, on the date shown on the postmark on the receipt
for registration or certification.

Section 8.12 Successors and Assigns.

This Plan shall be binding on the Plan Sponsor, the Participating Employers and
their successors and assigns.

Section 8.13 Incapacity.

If the Plan Administrator deems any person entitled to receive any Plan payment
is incapable of receiving or disbursing the payment because of minority, illness
or infirmity, mental incompetence, or incapacity of any kind, the Plan
Administrator, in its sole discretion, may take any one or more of the following
actions: it may apply the payment directly for the person’s comfort, support and
maintenance; it may reimburse any person for any support supplied to the person
entitled to receive any payment; or it may pay any other person the Plan
Administrator selects to disburse the payment for the person’s comfort, support
and maintenance, including, without limit, to any relative who has undertaken,
wholly or partially, the expense of the person’s comfort, care and maintenance,
or any institution in whose care or custody the person entitled to the payment
may be. The Plan Administrator, in its sole discretion, may deposit any payment
due to a minor to the minor’s credit in any savings or commercial bank of the
Plan Administrator’s choice.

 

18